Name: Commission Regulation (EEC) No 2366/86 of 28 July 1986 amending Regulation (EEC) No 1871/86 on exemption from the coresponsibility levy of cereals in stocks at the end of the 1985/86 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 7. 86 Official Journal of the European Communities No L 205/23 COMMISSION REGULATION (EEC) No 2366/86 of 28 July 1986 amending Regulation (EEC) No 1871/86 on exemption from the coresponsibility levy of cereals in stocks at the end of the 1985/86 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 579/86 (2), and in particular Article 4 thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Commission Regulation (EEC) No 1871 /86 (3) is hereby amended as follows : 1 . In the first subparagraphs of Article 3 ( 1 ) and (2), 'and sorghum' is inserted after 'other than maize'. 2 . In the first subparagraph of Article 4, 'and sorghum' is inserted after 'other than maize'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 18 June 1986 . Whereas sorghum, a cereal produced in the southern Member States of the Community, is in the same situa ­ tion as maize in respect of the harvesting period ; whereas sorghum should, therefore, be treated in the same way as maize as regards the requirements for exemption from the co-responsibility levy of stocks of sorghum from harvests prior to 1986 ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2 OJ No L 139, 24 . 5. 1986, p. 29 . (3) OJ No L 162, 18 . 6 . 1986, p. 18 .